Motion to resettle order granted so as further to modify injunction order by striking therefrom the provisions that defendants Muntefering and Meneaccy are restrained from using their property for business or other than solely for residential purposes for the occupation of one family, and by inserting in place and stead thereof a provision that defendants Muntefering and Mencacey are restrained from using their property for any purpose other than the erection of apartments or private dwelling houses. Present • — ■ Lazansky, P. J., Young, Kapper, Hagarty and Seeger, JJ.